STAN          STANART
                                                      COUNTY            CLERK,        HARRIS          COUNTY,          TEXAS          FILED IN
                                                               PROBATE            COURTS       DEPARTMENT                      1st COURT OF APPEALS
                                                                                                                                   HOUSTON, TEXAS
                                                                                                                               10/23/2015 3:11:45 PM
                                                                                     0f OCTOBER,          2015
                                                                                                                               CHRISTOPHER A. PRINE
                                                                                                                                        Clerk
CLERK       OF       THE     COURT          OF     APPEALS       FOR       THE
FIRST                         DISTRICT             (CIVIL     APPEAL)
301     FANNIN        STREET
HOUSTON,             TEXAS          77002ESTATE
                                                                                                                 OF:   BARBARA         KELLEY   JOSTE,
                                                                                                DECEASED
                                                                                                CAUSE         NO.: 295,986-401

DONNA        KOHLHAUSEN,                     AS    INDEPENDENT                                  PROBATE            COURT       NO.   TWO
EXECUTOR              OF    THE     ESTATE           OF                                         HARRIS           COUNTY,       TEXAS
VALLEYSSAJOSTECERRA
APPELLANT



BRIAN       KEITH          BAXENDALE,                AS     INDEPENDENT                         TINA      WHITE,
EXECUTOR OF THE ESTATE OF KELLEY                                                                COURT REPORTER
WILLIAM          JOSTE        AKA                           KELLEY        JOSTE
APPELLEEAPPELLAN

                 T                       OF      RECORD
NAME:                                                 R. MARRS
ADDRESS:                              500     DALLAS          STREET,        SUITE      1350
                                      HOUSTON,               TEXAS       77002
                                      713-609-9503
FAX                                   713-583-5825
EMAIL       ADDRESS:                  JMARRS
TEXAS       STATE                     24037029




ATTORNEY             OF    RECORD       FOR        APPELLEE
NAME:                                 JAMES          H.
ADDRESS:                              1400        WOODLOCH              FOREST       DRIVE,    STE.     590
                                      THE         WOODLANDS,              TEXAS      77380
                                      281     -419-6200
FAX                                   281-419-0250
EMAIL       ADDRESS:                  JAMES         @MESLAWFIRM.COM
TEXAS       STATE                     00794697




                                                                                                                                                         1
     DATE       OF    JUDGMENT;             OCTOBER               2015

     MOTION          FOR       NEW       TRIAL     FILED    BY     APPELLEE;

     CROSS-MOTION                  FOR                         N.O.V.     AND     NEW      TRIAL

     FINDINGS             OF   FACT       AND     CONCLUSION             OF   LAW

     MOTION          FOR       MISTRIAL

        RY     TRIAL:

     APPEALS          CONSOLIDATED                  UNDER        THIS    CAUSE;

     COMPANION                 CASES;

     NOTICE          OF    APPEAL         FILED     ON;    OCTOBER                  2015




WW


                                                                                                   STAN      STANART,
                                                                                                   Harris                   Clerk


                                                                                                   /S/   ALIESA        M.     MCLEOD
                                                                                                   ALIESA         M.   MCLEOD,           DEPUTY
                                                                                                   Pr0bate    C0urts        Department




     SS/AMM




                                                                                                                                                  2
                                                        COURT
                                                  PROBATE   2
                         '                                                                AM
                                                                                  Stan
                                                                                  HarrisCounty
                              CauseNo.295986-401
  DONNAKOHLHAUSEN,                     §                       COURT
                                                    INTHEPROBATE
  Independent          of
              oftheEstate
         Executor
  Valleyssa
          JosteCerra,
                                       §
  v.                                   §                               No.2
                                       §
  BRIANKEITHBAXENDALE,as               §
  Independent           of
               oftheEstate
          Executor                     §
  Kelley
       William             Kelley §
             JosteakaWilliam
  Joste,                               §
                                       §                       TEXAS
                                                 OFHARRISCOUNTY,


                              NOTICE
                                   OFAPPEAL
             DonnaKohlhausen,          ExecutoroftheEstateof ValleyssaJoste
                           as Independent
Cerra             appealsfromthe probatecourt’sordergrantingDefendantBrianKeith
Baxendale,as IndependentExecutorof the Estateof KelleyWilliam       motionfor

summaryjudgment
              signedonAugust11,2015,theprobatecourt’sorderdenyingPlaintiff’s
                      signedonOctober6,2015,andalladverse
motionforreconsideration                                            rulings
                                                          interlocutory
thatmerged             Plaintiff
         intothejudgment.                                            Court
                                           toeithertheFirstorFourteenth
                              takesthisappeal
ofAppeals.Plaintiff
                       asksthetrialclerkto senda copyof thisnoticeof appeal
             respectfully
immediately          courtclerkandtothe
        to theappellate                                         forpreparing
                                                       responsible        the
        record.
reporter’s                                                         _




                                       1




                                                                                                 3
Respectfully
         submitted,
                 ELLIS
                    &        LLP
           /s/      R.Marrs
JosephR.
       No.24037029
Leah
   K.
StateBarNo.24080068
   Dallas          Suite1350
    Texas
Houston, 77002
(713)609-9503
            fax
(713)583-5825

                     ofthe     0f




                                    4
                                    OFSERVICE
                           CERTIFICATE
                                    21,2015,a trueandcorrectcopyoftheforegoing
         Thisisto certifythatonOctober                                      was
      tothefollowing:
    sent
        H.Stilwell                                                   E-Service
    1400
       Woodloch    Drive,
               Forest  Ste.590
               TX77380
    TheWoodlands,
    (281)419-6200
i
                                                       /s/  R.Marrs
                                                 Joseph
                                                     R.Marrs1




                                                                                  5